Citation Nr: 1027354	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected schizophrenic reaction, undifferentiated type.  

2.  Entitlement to the restoration of special monthly pension 
(SMP) based on the need for regular aid and attendance of another 
person, to include the question of whether the termination of 
that benefit was proper.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1970.

By a January 1998 rating decision, the RO determined that the 
Veteran was incompetent to handle disbursement of VA funds.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and June 2006 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The record reflects that in a statement received by the RO in May 
2005, the Veteran raised the issues of entitlement to service 
connection for hypertension and a seizure disorder.  
Additionally, in an April 2006 Notice of Disagreement, the 
Veteran raised the issue of entitlement to service connection for 
hearing loss.  In a subsequent statement, received by the RO in 
April 2010, the Veteran also raised the issues of entitlement to 
service connection for tinnitus, posttraumatic stress disorder 
(PTSD), headaches, and a back condition.  Since these issues have 
not been adjudicated, they are referred to the RO for appropriate 
consideration.  The April 2010 statement also raised the issue of 
entitlement to service connection for type II diabetes mellitus, 
but that issue is already before the Board and is addressed in 
the remand portion of this decision.

The record reflects that the Veteran was previously represented 
by Disabled American Veterans (DAV).  However, in a November 2008 
written statement, the Veteran revoked DAV's authority to 
represent him, and has not designated another representative.  As 
such, the Board recognizes that the Veteran is now proceeding pro 
se in this appeal.

The issues of entitlement to service connection for a skin 
disorder and type II diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The service-connected schizophrenic reaction, 
undifferentiated type, does not result in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

2.  Records at the time of the RO's termination of SMP payments 
show that the Veteran was still having seizures.  A July 2009 aid 
and attendance examination reflects that the Veteran's seizure 
disorder and cognitive impairment affect his ability to protect 
himself from his daily environment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected schizophrenic reaction, undifferentiated type, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2009).

2.  The termination of SMP based on the need for regular aid and 
attendance was not proper; restoration of the benefit is 
warranted.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105(f), 3.351, 3.352 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

With respect to the increased rating claim on appeal, the 
foregoing notice requirements were satisfied by an October 2006 
letter.  This letter also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although this letter was not sent until after the 
initial rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was harmless in 
that the Veteran's claim was fully developed and readjudicated 
after notice was provided.  Id.  Moreover, the Veteran has not 
alleged any prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

As to the issue of the propriety of the termination of the 
Veteran's SMP, the Board notes that the regulations pertaining to 
the reduction or discontinuance of pension payments contain their 
own notification and due process requirements.  See 38 C.F.R. § 
3.105(f), (i).  Pursuant to 38 C.F.R. § 3.105(f), (i), where a 
reduction or discontinuance of pension payments is considered 
warranted, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(f).  The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that the 
pension benefits should be continued at the present level.  Id.  
The beneficiary will also be informed that he or she will have an 
opportunity for a predetermination hearing.  38 C.F.R. § 
3.105(i).

Here, the procedural requirements of 38 C.F.R. § 3.105(f) were 
satisfied by a February 2006 letter.  Additionally, the 
discontinuance was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in which 
the final rating action is approved").  38 C.F.R. § 3.105(f).  
Moreover, the Veteran has not contended that these provisions 
were not complied with.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  He has not identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Furthermore, the Veteran has been accorded pertinent VA 
examinations.  He was also offered the opportunity to testify at 
a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Increased Rating for Schizophrenia

Historically, by way of a September 1970 rating decision, the 
Veteran was granted service connection for a schizophrenic 
reaction, and assigned a 30 percent rating, effective from May 
1970.  Except for total ratings for periods of hospitalization, 
the 30 percent rating has been in effect since that time.

According to the applicable rating criteria, a 30 percent 
evaluation is assigned for schizophrenia when it causes 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 
9204.

A 50 percent evaluation is assigned for schizophrenia when it 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is assigned for schizophrenia when it 
causes occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for schizophrenia when it 
causes total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all increased 
rating claims, consideration is given to staged ratings to 
reflect various levels of impairment as may be revealed by the 
record throughout the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2009).

A December 2004 VA psychiatric progress note reflects complaints 
of irritability and a decline in daily activities related to 
personal hygiene, which were attributed to a nonservice-connected 
psychiatric condition, characterized as psychosis post brain 
tumor with moderate cognitive decline.

The Veteran underwent a VA mental disorders examination in 
December 2005.  The examiner noted the Veteran's service-
connected schizophrenia as well as a 2001 diagnosis of psychosis 
post brain tumor.  The Veteran reported that he had not worked 
for more than 30 years as a result of his mental disorder.  
Additionally, he reported that in the last year, he had been 
feeling sad and depressed, with irritability, loss of energy, 
insomnia, and an inability to concentrate.  He denied psychotic 
symptoms.  

On mental status evaluation, the Veteran was appropriately 
dressed with adequate hygiene.  His mood was depressed and his 
affect was constricted; however he was cooperative, spontaneous, 
and established eye contact with the examiner.  He was alert and 
oriented in person and place, and partially disoriented in time.  
There was no evidence of psychomotor retardation or agitation.  
His thought process was coherent and logical.  His judgment was 
good, and his insight was fair.  His memory for recent, remote, 
and immediate events was intact.  There was no evidence of 
looseness of association, disorganized speech, delusions or 
hallucinations.  The Veteran denied phobias, obsessions, panic 
attacks, or suicidal ideas. 

Based on these findings, the examiner concluded that the symptoms 
of the Veteran's schizophrenia were moderately interfering with 
his employment and social functioning, and that he was able to 
maintain basic activities of daily living.  The examiner added 
that there was no impairment of thought process or communication, 
no evidence of inappropriate behavior.  Consistent with this 
determination, a GAF score of 60 was assigned, which is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

Subsequent VA treatment reports reflect continued complaints of 
irritability as well as resistance to completing activities.  
These reports make no reference to the Veteran's service-
connected schizophrenia, attributing the Veteran's mental 
symptoms to his psychosis post brain tumor.  These records also 
show that the Veteran was involved in a recreational therapy golf 
clinic, and that he was interacting well with his peers and 
staff.  See June 2006 VA psychiatric progress note and 
recreational therapy note.  

The report of a June 2006 private psychiatric evaluation notes 
the long-standing diagnosis of schizophrenia.  Although no 
specific reference was made to the subsequent diagnosis of 
psychosis post brain tumor, it was noted that the Veteran had 
brain surgery in 1996, and that his mental condition had worsened 
since then, with periods of irritability, occasional 
aggressiveness at home, and episodes of getting lost.  It was 
further noted that the Veteran had been presenting with marked 
forgetfulness and unable to recall and perform on a daily basis 
simple tasks at home, and that these symptoms had raised the 
issue of possible dementia to be ruled out.

On mental status examination, the Veteran was dressed in casual 
clothes.  He had poor interaction with the therapist, and was 
unable to remain attentive.  His affect was blunted, and his mood 
was sad.  He was oriented in person and place, and partially 
oriented in time.  There was slow psychomotor activity and 
logical but irrelevant speech.  Thought content was observed to 
be poor and almost unproductive.  In terms of immediate memory, 
the Veteran was unable to repeat back 5 words.  With respect to 
short term memory, the Veteran was unable to recall 5 simple 
words after 5 minutes.  Recent memory was also impaired, with the 
Veteran unable to recall how he got to the examination office, or 
what he had for breakfast or lunch the day before the 
examination.  Remote memory was preserved.  Insight and judgment 
was fair.  Regarding daily functioning, the report reflects that 
the Veteran was unable to do simple household tasks, unable to 
complete simple tasks, was not capable of initiating new social 
contacts, and tolerated stress poorly.  No panic attacks were 
noted.  

Based on these findings, the examiner concluded that the 
Veteran's deterioration of personal habits and ability to relate 
to others was considerably severe, and that there was total 
incapacity in areas such as daily activities, constriction of 
interest, performance of simple or complex tasks, and ability to 
understand, carry out and remember instructions.  The examiner 
further concluded that the Veteran was unemployable.  

Subsequent records show that, in November 2008, the Veteran was 
admitted to the VA hospital psychiatric ward with complaints of 
auditory hallucinations and suicidal thoughts.  Significantly, 
these records reflect that the Veteran's treating physicians 
found these symptoms to be attributable to his nonservice-
connected psychosis post brain tumor, with schizophrenia entirely 
absent from the list of diagnoses at that time.  

Most recently, the Veteran underwent a VA mental disorders 
examination in July 2009.  On mental status examination, the 
Veteran demonstrated psychomotor retardation, impoverished 
speech, an indifferent attitude toward the examiner, blunted 
affect, and a good mood.  He was intact to person and place but 
not time.  He was unable to spell a word backward and forward.  
He did not have inappropriate behavior and impulse control was 
good.  He demonstrated that he understood the outcome of his 
behavior and that he understood he had a problem.  He denied 
sleep impairment, persistent hallucinations, 
obsessive/ritualistic behavior, panic attacks, or homicidal or 
suicidal thoughts.  It was noted that he was able to maintain 
minimum personal hygiene requirements.  Regarding activities of 
daily living, it was noted that the Veteran's mental impairment 
prevented him from doing household chores, shopping, traveling, 
and driving, but did not interfere with toileting or 
dressing/undressing, and presented slight or moderate 
interference with grooming, bathing, and engaging in 
sports/exercise.  Recent and remote memory was found to be 
moderately impaired, while immediate memory was found to be 
severely impaired.  It was also noted that the Veteran had been 
unemployed for 5 to 10 years as a result of irritability and 
concentration difficulties posed by his mental disorder.  

Based on these findings, the examiner provided a diagnosis of 
dementia.  Significantly, the examiner noted that this disorder 
was separate and distinct from his schizophrenia and that the 
Veteran's "cognitive impairment overshadows any other 
psychiatric symptoms the Veteran might be exhibiting at the 
present time."  

Based on the foregoing evidence, the Board finds that a rating in 
excess of 30 percent is not warranted for the service-connected 
schizophrenia, undifferentiated type, at any time during the 
appeal.  Here, while the record reflects increased mental 
symptoms, including impairment of short and long-term memory, 
disturbances of motivation and mood, hallucinations, and suicidal 
ideation, these symptoms have been specifically attributed to the 
Veteran's nonservice-connected psychosis post brain tumor and 
dementia.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(holding that in cases where the symptomatology from both 
service-connected and nonservice-connected psychiatric 
disabilities cannot be separated, the benefit of the doubt rule 
should be considered).  

While the Board acknowledges that the June 2006 private 
psychiatric report does not readily distinguish the symptoms of 
the Veteran's service-connected schizophrenia from his 
nonservice-connected mental conditions, subsequent records, 
including the November 2008 VA hospital reports and July 2009 VA 
examination, show that many of the symptoms referenced in that 
examination were attributable to the Veteran's nonservice-
connected psychosis post brain tumor and dementia.  Additionally, 
some of the findings of that examination, for example that that 
the Veteran was not capable of initiating new social contacts and 
was totally incapacitated in areas such as daily activities, are 
contradicted by contemporaneous VA treatment records which show 
that the Veteran was actively involved in a golf clinic, and 
could perform at least some activities of daily living.  As such, 
the June 2006 private psychiatric evaluation is of little 
probative value in determining the severity of the Veteran's 
service-connected schizophrenia.  

Given this conclusion, the evidence of record simply does not 
show that the Veteran's symptoms of schizophrenia are productive 
of symptoms that are consistent with a 50 percent schedular 
rating.  As such, a schedular rating in excess of 30 percent is 
denied for schizophrenia.

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate. Consequently, 
referral for extraschedular consideration is not warranted.

Therefore, a rating in excess of 30 percent for schizophrenia is 
denied.

B.  Restoration of SMP

Historically, an October 2002 rating decision (effectuating an 
August 2002 Board decision) granted entitlement to SMP based on 
the need for aid and attendance, effective from February 1997.  A 
February 2006 rating decision proposed to terminate the Veteran's 
entitlement to SMP and provided the basis for the proposal.  A 
letter, dated that same month, informed the Veteran of the 
proposed termination of his SMP and of his due process rights.  A 
June 2006 rating decision terminated the benefit, effective 
September 1, 2006, and a letter issued that same month informed 
the Veteran of the decision.  The Veteran thereafter perfected an 
appeal.

The record reflects that the underlying basis for the June 2006 
rating decision was evidence showing that the Veteran's seizure 
disorder was at a controlled level, with no seizure-related 
incidents, and that he was involved in physical activities. 

While the record does indeed reflect participation in a VA golf 
clinic and that the Veteran's seizures were being controlled with 
medication, these records do not show that he was seizure free.  
In fact, a September 2006 VA emergency room report reflects a 
seizure-related fall.  Subsequent VA treatment records show 
continued seizures.  For example, while hospitalized in 2008, the 
Veteran was noted to have a seizure, and in January 2009 it was 
reported that the Veteran had experienced a seizure that month.  
The report of a July 2009 VA aid and attendance examination 
reflects that the Veteran was prone to have an episode of seizure 
at any moment.

As discussed previously, the evidence also shows that the 
Veteran's cognitive impairment impacts his daily life.  The July 
2009 VA aid and attendance examination report shows that the 
Veteran's seizure disorder and cognitive impairment affect his 
ability to protect himself from his daily environment, and that 
the Veteran does not go out alone as a result of these 
conditions.

SMP may be payable when a Veteran, due to mental or physical 
incapacity, requires care and assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  Considering the 
Veteran's condition as a whole, including his seizure disorder 
and dementia, and the findings of the July 2009 aid and 
attendance examination, the Board finds that the Veteran does in 
fact require such care.  Accordingly, the Board concludes that 
termination of SMP based on the need for regular aid and 
attendance of another person was not proper, and restoration is 
warranted.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.105(f), 
3.351, 3.352.


ORDER

A rating in excess of 30 percent for service-connected 
schizophrenic reaction, undifferentiated type, is denied.

Termination of SMP based on the need for regular aid and 
attendance of another person was not proper, the benefit is 
restored.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
veteran or his or her representative must file a timely NOD; so 
long as the issues being appealed are clear, the AOJ by law must 
then issue a SOC; finally, to convey jurisdiction to hear the 
case on the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

The record reflects that in a February 2006 rating action the RO 
denied claims of entitlement to service connection for a skin 
disorder and type II diabetes mellitus, claimed as secondary to 
Agent Orange exposure.  In an April 2006 statement, the Veteran 
stated that he disagreed with the decision and further asserted 
that his skin condition and diabetes mellitus had worsened.  As 
such, the Veteran clearly expressed his disagreement with the 
February 2006 decision; however, the statement of the case that 
was issued in December 2006 listed only the issues of entitlement 
to a higher rating for schizophrenia and entitlement to SMP.  
Because no special language is required for a notice of 
disagreement, the Veteran's statement in April 2006 clearly shows 
disagreement with the RO's action.  As such, he should be 
provided with a statement of the case with regard to his claims 
of entitlement to service connection for a skin disorder and type 
II diabetes mellitus, both claimed as secondary to Agent Orange 
exposure, and given the opportunity to perfect an appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, these 
issues will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the issue is REMANDED for the following action:

The RO should consider the issues of 
entitlement to service connection for a 
skin disorder and type II diabetes 
mellitus, both claimed as secondary to 
Agent Orange exposure; if the benefits 
sought cannot be granted, the RO should 
issue a statement of the case in accordance 
with applicable law and regulations.  The 
Veteran should be informed of the period of 
time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning this issue.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


